              EXHIBIT B
  Plaintiffs’ January 21, 2021 Letter to Defendants
                Seeking Doe Identities




Case 1:20-cv-00997-CCE-LPA Document 57-2 Filed 03/05/21 Page 1 of 16
    LAWYERS’ COMMITTEE FOR
                                                      Regional Office             Tel: 919.914.6106
                                                      P.O. Box 956                Fax: 207.783.0857
    CIVIL RIGHTS                                      Carrboro, NC
                                                      27510
                                                                                  www.lawyerscommittee.org

    U   N     D   E   R        L    A    W




January 21, 2021

William Hill, Counsel for Alamance County Sheriff’s Office - whill@frazierlawnc.com
Clyde B. Albright, Alamance County Attorney – clyde.albright@alamance-nc.com
Ben Pierce, Alamance County Attorney – ben.pierce@alamance-nc.com
Patrick Flanagan, Alamance County Attorney - phf@cshlaw.com
J. Bryan Coleman, Graham City Attorney - law@cityofgraham.com
Anthony Biller, Counsel for City of Graham - ajbiller@envisage.law

Re:         Allen et al. v. City of Graham, et al., No. 1:20-cv-997 and Justice for the Next
            Generation, et al. v. Johnson, et al., No. 1:20-cv-998 (M.D.N.C.)—Request For
            Identification of Unidentified Officers and Deputies Named As “Doe” Defendants in
            First Amended Complaints

Counsel:

We write on behalf of all Plaintiffs in the above consolidated case to request that you identify
each Alamance County Sheriffs’ deputy or Graham police officer who (a) was deployed in or
around the Alamance County Courthouse during the “I am Change” March to the Polls (“the
March to the Polls”) on October 31, 2020, and (b) used force, or authorized the use of force, on
any participant or perceived participant in that March.1 As you know, these lawsuits arise from
that March to the Polls, which was forcibly ended at the Alamance County Courthouse. It is
necessary for us to obtain the identities of these deputies and officers—who were identified in
the First Amended Complaint in the Justice for the Next Generation lawsuit (Dkt. No. 25) as John
or Jane Does Nos. 1-40, and in the First Amended Complaint in the Allen lawsuit (Dkt. No. 24)
as John or Jane Does Nos. 1-30—so that the Plaintiffs can serve them with process in this lawsuit.

In particular, we ask that you identify all (not just those encircled in red) the deputies and officers
who are seen in the images (from video taken during the March to the Polls) collected in the
attached Appendix A. However, we believe that there are other deputies and officers not pictured
in those images who were deployed in or around the Courthouse on October 31 and who used
force on citizens, and we request that you identify all such deputies and officers, whether or not
currently employed by your clients’ departments, not only those depicted in Appendix A.

We hope that the parties can quickly come to an agreement regarding this request, as the identity
of the John and Jane Doe officers and deputies is important to move this case forward and this

1
  For purposes of this request, “use of force” includes but is not limited to the use of: (a) pepper spray,
pepper balls, OC spray, capsaicin spray, MK-9S spray, or any other chemical agent; (b) baton, club,
nightstick, or any other blunt instrument; (c) handcuffs, zip-ties, flex cuffs, or any other bodily restraint;
or (d) any other effort used to compel compliance. See Principles of the Law, Policing § 5.01 TD No. 1
(2017) (noting that “force” refers to “physically touching a person or object either directly or indirectly,
such as by use of a weapon, in order to control or restrain a person, or to seize, examine, or damage
property” and that this definition is “consistent with both judicial rulings and state and federal statutes”).

                          The Lawyers’ Committee was formed at the request of President John F. Kennedy in 1963




            Case 1:20-cv-00997-CCE-LPA Document 57-2 Filed 03/05/21 Page 2 of 16
request seeks information that you or your clients know or can easily determine. However, this
information is plainly relevant and discoverable and Plaintiffs are prepared to serve formal
discovery to obtain this information if necessary. See Alvis Coatings, Inc. v. John Does 1-10, No.
3L94-cv-374, 2004 WL 2904405 at *3 (W.D.N.C. Dec. 2, 2004) (“[W]here a plaintiff makes a
prima facie showing that an anonymous individual’s conduct . . . is . . . unlawful, the plaintiff is
entitled to compel production of his identity in order to name him as a defendant and obtain
service of process.”); Johnson v. Md. Dep’t of Transportation, No. 18-cv-1059, 2018 WL
6111779, at *10 (D. Md. Nov. 21, 2018) (ordering additional “limited discovery for the sole
purpose of enabling plaintiff to determine the identity of [Doe defendants]”); Robinson v. Marsh,
No. 11-cv-1376, 2013 WL 1833797 at *3 (M.D. Pa. May 1, 2013) (observing that in “civil rights
litigation which names John Doe defendants, case law clearly recognizes that the identities of the
John Doe defendants is a fact that is both relevant and discoverable, and contemplates that this
information should be provided”). See also, Laney v. Six Unknown Officers, No. 13-cv-623, 2014
WL 2701412, at *4 (W.D.N.C. June 13, 2014) (adding necessary party “so that Plaintiff can
obtain . . . the names of [the John Doe officers]” who engaged in the conduct at issue in the
litigation).

Please identify the John and Jane Doe officers and deputies as described in this letter no later than
the close of business two weeks from today, on February 4, 2021. If you would like to discuss
this request, we are available to do so at your convenience.

Finally, we also suggest a phone conference within the next 10 days to discuss the motion for
expedited discovery Plaintiffs anticipate filing and whether Defendants intend to file any motions
to dismiss. Please let us know your availability for such a call.

Regards,




Elizabeth Haddix
Lawyers’ Committee for Civil Rights Under Law

Jaclyn Maffetore
American Civil Liberties Union of North Carolina

Counsel for Justice for the Next Generation, et al. Plaintiffs

Leah Aden, Natasha Merle, Anuja Thatte, Ashok Chandran
NAACP Legal Defense & Educational Fund, Inc.

Geraldine Sumter
Ferguson Chambers & Sumter, P.A.

C. William Phillips, Marianne Spencer, Morgan E. Lewis, Tyler E. Holbrook
Covington & Burling LLP

Counsel for the Allen, et al. Plaintiffs
                                                 2



       Case 1:20-cv-00997-CCE-LPA Document 57-2 Filed 03/05/21 Page 3 of 16
                                Appendix A




1




    Case 1:20-cv-00997-CCE-LPA Document 57-2 Filed 03/05/21 Page 4 of 16
2                                  3




4                                       5




    Case 1:20-cv-00997-CCE-LPA Document 57-2 Filed 03/05/21 Page 5 of 16
6                            7




    Case 1:20-cv-00997-CCE-LPA Document 57-2 Filed 03/05/21 Page 6 of 16
                                                                  8




Case 1:20-cv-00997-CCE-LPA Document 57-2 Filed 03/05/21 Page 7 of 16
                                                              9




Case 1:20-cv-00997-CCE-LPA Document 57-2 Filed 03/05/21 Page 8 of 16
10




     Case 1:20-cv-00997-CCE-LPA Document 57-2 Filed 03/05/21 Page 9 of 16
11




     Case 1:20-cv-00997-CCE-LPA Document 57-2 Filed 03/05/21 Page 10 of 16
12




                            13




     Case 1:20-cv-00997-CCE-LPA Document 57-2 Filed 03/05/21 Page 11 of 16
                                                 14




Case 1:20-cv-00997-CCE-LPA Document 57-2 Filed 03/05/21 Page 12 of 16
15




16




     Case 1:20-cv-00997-CCE-LPA Document 57-2 Filed 03/05/21 Page 13 of 16
17




18




     Case 1:20-cv-00997-CCE-LPA Document 57-2 Filed 03/05/21 Page 14 of 16
                                                       19




                                                                 20




Case 1:20-cv-00997-CCE-LPA Document 57-2 Filed 03/05/21 Page 15 of 16
                               21                              22




23




     Case 1:20-cv-00997-CCE-LPA Document 57-2 Filed 03/05/21 Page 16 of 16
